       Case 3:20-cv-05762-MAS-TJB Document 29 Filed 02/18/21 Page 1 of 1 PageID: 253
       Ltr to Pltf re




                                                      State of New Jersey
PHILIP D. MURPHY                                   OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                     DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                           DIVISION OF LAW
SHEILA Y. OLIVER                                              25 MARKET STREET                                        MICHELLE L. MILLER
   Lt. Governor                                                  PO Box 112                                                 Director
                                                          TRENTON, NJ 08625-0116


                                                          February 18, 2021

          Via Electronic Filing (CM/ECF)
          Hon. Tonianne J. Bongiovanni, U.S.M.J.
          Clarkson S. Fisher Building & U.S. Courthouse
          402 E. State St.
          Trenton, NJ 08608

                        Re: Federal Law Enforcement Officers Ass'n v. Grewal
                            Civil Action No. 3:20-CV-05762-MAS-TJB

          Dear Judge Bongiovanni:

                 I represent Defendants Gurbir S. Grewal and Patrick J. Callahan in the above
          matter. After the Initial Pretrial Conference held on December 1, 2020, Your Honor
          ordered that service of responses to written discovery were too be provided no later
          than February 19, 2021. Despite this office’s best efforts, Defendants will be unable
          to provide discovery responses by tomorrow. Defendants request a two week
          extension of this deadline, to March 5, 2021. My adversary has kindly consented to
          this request. Thank you very much for your attention to this matter.

                                                                    Respectfully submitted,

                                                                    GURBIR S. GREWAL
                                                                    ATTORNEY GENERAL OF NEW JERSEY

                                                               By: /s/ Bryan Edward Lucas
                                                                  Bryan Edward Lucas
                                                                  Deputy Attorney General (108462015)

                   cc: All Counsel of Record           (Via Electronic Filing)


                              R.J. HUGHES JUSTICE COMPLEX• TELEPHONE: (609) 376-3232 • FAX: (609) 292-0690
                             New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
